Citation Nr: 1525524	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  06-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves with active duty for training (ACDUTRA) service from February 1980 to August 1980 and in the Army National Guard from September 1984 to November 1989. The Veteran had active duty service from January 1990 to August 1993. The Veteran is barred from receiving VA benefits for this period of service between January 1990 and August 1993 as his service was characterized as dishonorable. 

These matters came to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, addressed the claim of entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula.

In September 2012, the Veteran and his mother testified via videoconference before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

Most recently, in January 2013, the Board remanded the issue of entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula, for additional development.  The file has now been returned to the Board for further consideration.  The Board notes that at that time, the Veteran was represented by The American Legion in all his claims before the Board, which included at that time, in pertinent part, entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder and entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula.  Since that time, however, in April 2013, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of a private attorney, limited to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for bipolar disorder.  Thus, the Board will address that issue in a separate decision. 

The issue of whether there was clear and unmistakable error (CUE) in a March 3, 2006, rating decision that denied entitlement to an earlier effective date, prior to February 12, 1996, for service connection for residuals, right leg fracture has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This issue was referred to the AOJ in the Board's most recent remand, in January 2013, and does so ago herein. 

In a number of statements made during the course of the appeal, the Veteran asserted that he was unemployable, in part due to his fracture, right distal tibia and fibula.  As such, the issue of entitlement to a TDIU is raised by the record and the Board has captioned the issues on the title page herein to reflect such. Rice v. Shinseki, 22 Vet. App. 447 (2009) (VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records associated with the claims file are dated in February 2010. At the time of the Veteran's November 2013 VA examination, the examiner cited an April 2013 VA treatment record indicating that the Veteran's leg length discrepancy was measured. Such is significant, as the Veteran's disability, fracture, right distal tibia and fibula, results in a leg length discrepancy and could thus be rated under the regulatory criteria contemplating such. As the Veteran sought VA treatment throughout the course of the appeal to adjust his built-in shoe and his leg length discrepancy was measured, VA treatment records dated from February 2010 to the present could contain record of additional instances of treatment wherein the Veteran's legs were measured. On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records. 

In this regard, the Board notes that at the time of the November 2013 VA examination, the examiner reported that he believed that a leg length radiograph was necessary in order to comply with the Board's January 2013 directive to evaluate the current severity of his fracture, right distal tibia and fibula; however, the Veteran declined such an examination. As the issue is being remanded for additional development, on remand, the AOJ should contact the Veteran and inform him that his disability may be rated under the regulatory criteria contemplating leg length discrepancy and offer him a final opportunity to present for a leg length radiograph. 

Also, as discussed above, the issue of entitlement to a TDIU has been raised. On remand, the AOJ should develop the claim, including sending sufficient notice to the Veteran and reviewing employment information and medical opinions of record.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated VA treatment records dated from February 2010 to the present, from the VA Medical Center (VAMC) in Temple, Texas.  If no additional records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Contact the Veteran and inform him that at the time of the November 2013 VA examination, the examiner reported that he believed that a leg length radiograph was necessary in order to comply with the Board's January 2013 directive to evaluate the current severity of his fracture, right distal tibia and fibula; however, he declined such an examination.  Inform him that his disability may be rated under the regulatory criteria contemplating leg length discrepancy and offer him a final opportunity to present for a leg length radiograph. I f the Veteran agrees to undergo such an examination, so schedule him.  Any and all responses from the Veteran must be associated with the claims file. 

3. Send the Veteran sufficient notice pertaining to the issue of entitlement to a TDIU.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims of entitlement to a rating greater than 20 percent for fracture, right distal tibia and fibula, and a TDIU, including consideration of the regulatory criteria contemplating leg length discrepancy and referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), if necessary.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




